United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10996
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE ANGEL CASTORENA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:92-CR-155-Y
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Angel Castorena, federal prisoner #23875-077, appeals

the denial of his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2).    He argues that he is entitled to a reduced

sentence under Amendment 505 to the Sentencing Guidelines and the

Supreme Court’s decisions in Blakely v. Washington, 124 S. Ct.

2531 (2004), and United States v. Booker, 125 S. Ct. 738 (2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10996
                                  -2-

     A district court exercises sound discretion in determining

whether to grant a 18 U.S.C. § 3582(c)(2) motion, and we review

its decision for abuse of discretion only.     United States v.

Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).    The

district court did not abuse its discretion in denying

Castorena’s motion.   This court’s previous opinion denying relief

under § 3582(c)(2) with respect to Douglas’s Amendment 505 claim

is the law of the case.     See United States v. Becerra, 155 F.3d

740, 752 (5th Cir. 1998).    Castorena’s Blakely and Booker claims

are not cognizable in the context of a 18 U.S.C. § 3582(c)(2)

motion because neither case is based on a retroactive amendment

to the Guidelines.    See United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).

     AFFIRMED.